Citation Nr: 1447372	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  07-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an increased initial rating for migraine headaches, rated 30 percent.

3.  Entitlement to an increased initial rating for a right hand disability, rated 0 percent as of July 11, 2006, and 10 percent as of February 27, 2010.

4.  Entitlement to an increased initial rating for a low back disability, rated 10 percent.

5.  Entitlement to an increased initial rating for a left shoulder disability, rated 0 percent.

6.  Entitlement to an increased initial rating for a left ankle disability, rated 0 percent.

7.  Entitlement to an increased initial rating for a skin disability, rated 0 percent.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection and assigned an initial 0 percent rating for migraine headaches effective July 11, 2006.  An April 2010 decision assigned a 30 percent initial rating for migraine headaches effective February 22, 2010.  The appeal of this issue proceeded because this increase does not constitute a full grant.  AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2012 decision, the Board granted a 30 percent initial rating for migraine headaches effective July 11, 2006.  The Veteran appealed the denial of a rating greater than 30 percent to the United States Court of Appeals for Veterans Claims.  A Joint Motion requesting that portion of Board's decision be vacated and remanded was submitted to the Court in May 2012.  The Court granted that motion in a May 2012 Order.  Therefore, the Board was directed to take action consistent with the Joint Motion.

The Board remanded the remaining issues on appeal for additional development in the January 2012 decision.  However, some of the remand instructions have not been substantially completed.  A remand by the Board confers on the claimant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claims a second time in May 2013.  The increased initial rating for migraine headaches issue also was remanded for additional development.


REMAND

Unfortunately, there has not been substantial compliance with most of the May 2013 remand instructions.  Attempts were made to obtain updated VA treatment records regarding the Veteran.  None were found.  The Veteran was scheduled for VA medical examinations.  However, none of those examinations occurred because the Veteran indicated in an August 2013 telephone conversation with the Appeals Management Center (AMC) that did not want to pursue this matter further.  He indicated that he desired to withdraw his claims.  However, except for a withdrawal on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b) (2014).  Repeated attempts were made to have the Veteran reiterate the desire to withdraw the claims in writing.  However, he did not respond.  The Board finds that the appeals are not withdrawn because no withdrawal in writing has been received.  Therefore, the claims remain on appeal.

The AMC sent the Veteran letters concerning withdrawal in August 2013, October 2013, and November 2013.  The representative tried to contact the Veteran several times, and the Veteran indicated that he would submit a withdrawal in writing.  However, nothing in writing has been received.  Withdrawal may be made in writing by the claimant or the authorized representative.  38 C.F.R. § 20.204(a) (2014).  The Veteran's representative could have withdrawn these appeals on behalf of the Veteran.  That was not done.  The representative instead expressly requested that the Board proceed with adjudication in a September 2014 statement.  That cannot occur until there is compliance with the Board's prior remand instructions relating to VA medical examinations followed by readjudication in a supplemental statement of the case.  

Accordingly, this matter is REMANDED anew for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of migraine headaches.  Coordinate with him, if necessary because he works overseas and spends little time in the country.  The examiner must review the claims file and must note that review in the report.  The examiner should state the frequency and severity of the headaches.  Specifically, the examiner should state whether they are characterized by very frequent completely prostrating and prolonged attacks.  The examiner should also state whether or not they are productive of severe economic inadaptability.

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of right hand, left shoulder, left ankle, and low back disabilities.  Coordinate with him, if necessary because he works overseas and spends little time in the country.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the Veteran's VA outpatient treatment records and the February 2007 and February 2010 VA examination reports.  The examiner also should specifically address the following:

a)  Identify all orthopedic pathology related to the right hand disability.  Conduct all necessary tests, to include range of motion of the right digits and wrist, expressed in degrees.  State whether there are any painful flare-ups, and, if so, their frequency and duration.  State whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be expressed in degrees of additional range of motion loss.  State whether there is any ankyloses, and if so, whether it is favorable or unfavorable.

b)  State whether there is a gap between the right index and/or long fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and, if so, state whether that gap is one inch (2.5 centimeters) or more.

c)  State whether the right hand disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.  Then, discuss whether there is additional functional loss and describe any pain, weakened movement, excess fatigability, or incoordination present.

d)  Identify which muscle groups are impacted by the right hand disability.  State whether there is overlapping symptomatology between any affected muscle groups.  State whether there is more than one muscle group involved in the same anatomical region.  Also, state whether the overall degree of injury to each affected right hand muscle group would be considered moderate, moderately severe, or severe.  In so doing, state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

e)  State whether the right hand disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

f)  Note whether the right hand disability is productive of scarring and state the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

g)  Discuss whether the right hand disability is productive of any additional functional impairment.  In particular, state what impact, if any, it has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also state whether it is productive of marked interference with employment or frequent periods of hospitalization.

h)  Identify all orthopedic pathology related to the left shoulder disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  State whether the left shoulder disability is manifested by any painful flare-ups, and, if so, the frequency and duration.  State whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be expressed in degrees of additional range of motion loss.  State whether there is any ankylosis, and if so, whether it is favorable or unfavorable.  

i)  State whether the left shoulder disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.

j)  Discuss whether there is additional functional loss due to the left shoulder disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

k)  Identify which muscle groups are impacted by the left shoulder disability.  State whether there is overlapping symptomatology between any affected muscle groups.  State whether there is more than one muscle group involved in the same anatomical region.  Also state whether the overall degree of injury to each affected left shoulder muscle group would be considered moderate, moderately severe, or severe.  In so doing, state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

l)  State whether the left shoulder disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

m)  Note whether the left shoulder disability is productive of scarring and state the size of any scar and whether it causes limitation of motion, or is unstable or superficial.

n)  Discuss whether the left shoulder disability is productive of any additional functional impairment.  In particular, state what impact, if any, it has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also state whether it is productive of marked interference with employment or frequent periods of hospitalization.

o)  Identify all orthopedic pathology related to the left ankle disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  State whether the left ankle disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  State whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be expressed in degrees of additional range of motion loss.  State whether there is any ankylosis, and if so, whether it is favorable or unfavorable.  

p)  State whether the left ankle disability is productive of any actual painful, unstable or malaligned joint, due to healed injury.

q)  Discuss whether the Veteran has additional functional loss due to the left ankle disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

r)  State whether the left ankle disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

s)  Discuss whether the left ankle disability is productive of any additional functional impairment.  In particular, state what impact, if any, it has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also state whether it is productive of marked interference with employment or frequent periods of hospitalization.

t)  Identify all orthopedic pathology related to the low back disability.  Conduct all necessary tests, to include range of motion studies, expressed in degrees.  State whether the low back disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  State whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be expressed in degrees of additional range of motion loss.  State whether there is any ankylosis, and if so, whether it is favorable or unfavorable.  

u)  Discuss whether the Veteran has additional functional loss due to the low back disability and describe any pain, weakened movement, excess fatigability, or incoordination present.  

v)  State the length of time during the past 12 months that the Veteran has had incapacitating episodes due to the low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

w)  State whether the low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any right shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to include EMG or nerve conduction velocity studies if indicated.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.

x)  Discuss whether the low back disability is productive of any additional functional impairment.  In particular, state what impact, if any, it has on the Veteran's activities of daily living, including his ability to obtain and maintain employment.  Also state whether it is productive of marked interference with employment or frequent periods of hospitalization.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of a skin disability, diagnosed as tinea cruris.  Coordinate with him, if necessary because he works overseas and spends little time in the country.  Also coordinate with him to schedule during the time of year when symptoms are at their most active stage.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the February 2010 VA examination report in which the disability was found to be subject to additional exacerbation and the Veteran's assertions that his disability is worse than portrayed by that report.  Specifically, the examiner should address the following: 

a)  Identify all pathology and symptomatology due to the service-connected skin disability.  

b)  State the location and extent of the disability in terms of a percentage of the body affected and a percentage of exposed areas affected, and state the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, has been required during the past 12-month period.  

c)  State whether the disability is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Indicate whether there have been any flare-ups of the disability during the last year, and how the pathology increased during any flare-up.

e)  Note whether the disability is productive of scarring and state the size of any scar, whether it causes limitation of motion, is unstable or superficial, and whether it limits function.  If limitation of function is shown, state what motions or functions are limited and to what extent.  Describe the current extent and severity of any scarring.

f)  Discuss how the skin disability impacts the Veteran's activities of daily living, including his ability to obtain and maintain employment.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  Coordinate with him, if necessary because he works overseas and spends little time in the country.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the February 2007 VA examination report in which characteristics of PTSD were found, but no diagnosis of PTSD or otherwise was made apart from alcohol dependence and hallucinations and the February 2010 VA examination report in which additional testing due to psychiatric symptoms was deemed warranted.  Additionally, the examiner should consider the service medical records, which show treatment for anxiety and nervousness attributable to combat service in Iraq and complications arising from excessive alcohol use.  The examiner should consider the post-service medical records, which show symptoms of PTSD, depression, and anxiety, the latter of which has been tentatively related to shortness of breath associated with a service-connected respiratory disability.  Finally, the examiner should address any pertinent lay evidence regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also should specifically address the following:

a)  Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Specifically state whether or not each criterion for a diagnosis of PTSD is met.

b)  Opine as to whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disability, excluding drug or alcohol abuse, was caused or aggravated by a service-connected respiratory disability.  

c)  Opine as to whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed psychiatric disability, excluding drug or alcohol abuse, was caused or aggravated by service, or any event, disease, or injury during service.

d)  Opine as to whether it is it more likely than not (50 percent or more probability) that any currently diagnosed psychiatric disability is the result of abuse of alcohol or drugs.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

